TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00032-CV



                                Billy Hung Nguyen, Appellant

                                                v.

The State of Texas; The City of Fort Worth, Texas; The Transit Authority of Fort Worth,
 Texas; and the Special Purpose District of Fort Worth Crime Control, Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
   NO. D-1-GV-12-000763, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Billy Hung Nguyen has filed an unopposed motion to dismiss this appeal

and to tax costs against the party incurring them. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 16, 2014